DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 10/6//2022. Claims 1-3, 5-11, 13-15, 17-18, and 20-24 has been examined and are pending.

Response to Amendment
The amendment filed on 10/6/2022 cancelled no claim.  Claim 4, 12, 16, 19 was previously cancelled.  No new claim is added. Claims 1, 13, 20 have been amended.  Therefore, claims 1-3, 5-11, 13-15, 17-18, and 20-24 are pending and addressed below.                

Applicant’s amendments to claim 1, 13, 20 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims 1-3, 5-11, 13-15, 17-18, and 20-24 under 35U.S.C. 101. 

Applicant’s supplemental amendments to claim 1, 13, 20 are sufficient to overcome the 103 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims 1-3, 5-11, 13-15, 17-18, and 20-24 under 35U.S.C. 103. 



Double Patenting
Applicant indicated it is prematurely for filing a Terminal Disclaimer before knowing the scope of the claims to be allowed and further indicated that the Assignees will provide an argument or a Terminal Disclaimer should the Office indicate that the claims would be allowable but for non-statutory obviousness-type double patenting rejections. (see Remarks, p. 8, 10/6/2022).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.







Allowable Subject Matter
Claims 1-3, 5-11, 13-15, 17-18, and 20-24 are deemed to be allowable in light of the amendments and arguments filed on 10/6/2022, subject to outstanding double patenting rejection. An approved terminal disclaimer is required.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments submitted on 10/6/2022, are deemed to be persuasive as a specific way of presenting and communicating targeted advertising content by a virtual persona/electronic agent interfacing between the ad server, and the client device to deliver targeted/personalized advertisement to end-user devices, which is meaningful, non-conventional, and is integrated into a practical application in computer computer-related technology to overcome Alice 101 rejection.

Applicant’s Specification [0055, 0056] notes that the cooperation or interaction and communication between the processor receiving media for presentation via a display device and presenting an electronic agent which is an animated character displayed on the display device to present an option (i.e. a message box) to setup a chat session with the at least one second consumer, particularly, as it relates to how the system control and automate by a query to a chat controller and a response from the chat controller (for example, selecting the message box) to determine that the second consumer is consuming second media associated with the first media.  
   
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    


Additionally, and further in view of searches, Applicant’s amended claims 1, 13, 20 and relevant arguments presented on 10/6/2022 are deemed to be persuasive. For the reasons presented by Applicant’s amendments made to the claims, and further in view of searches found the application to be persuasive for allowance subject to outstanding double patenting issues.  An approved terminal disclaimer is required.

Additionally, upon further search, in interpreting the amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Claims 1-3, 5-11, 13-15, 17-18, and 20-24, are deemed to be allowable over the prior art of record.

The instant invention relates to a method and an apparatus to provide an electronic agent (e.g. an animated character displayed on a television screen that interacts with a consumer) to a media content consumer by associating the keyword in the media content in an interactive television program at a television receiver, a display device, or a set top box, etc.   The network retrieves the information associated with the media content and transmits it to the receiver at the consumer location. The receiver 
receives the information and generates an animated character that includes the received information and transmitting the animated character to display a message box for a consumer to initiate the chat conversation on the display device.

The closest prior art 
Angiolillo et al. (US 2007/0198738), 
Kageyama et al. (US 2003/0097301),  
Reisman et al. (US 2004/0031058),
Yoshida (US 2006/01296237), 
DeWeese et al. (US 2005/0262542),
and 
Eldering et al. (US 2002/0111154).
are cited or referenced because they are pertinent to applicant's disclosure.   

While Angiolillo discloses receiving an interactive television program, presenting an electronic agent on the first information presenting device to present the selected advertisement, and display a list of buddies and may include information as to what program a buddy is watching, but Angiolillo is silent about presenting an electronic agent to present an option to setup a chat session in response to the determining that the at least one second consumer is consuming the second media associated with the first media.

Kageyama teaches linking visual information distributed by TV broadcast or over a computer network with text information such as keywords; and searching WWW sites/pages with a search key of visual information such as a visual object on an image from a TV program, but Kageyama did not teach any query by a receiver device to a chat controller to invoke char session, nor is there any response from such a chat controller.

Reisman describes navigating hypermedia using multiple coordinated input/output device sets to facilitate chat during a TV viewing, but no description that a buddy list is retrieved for use by a receiver device. 

Yoshida describes "an animated character display which displays a simulated human animated character which converses with the user and performs predetermined processing reflecting the content of the conversation.", however, Yoshida neither suggest “wherein the option comprises a message box presented via the display device”, nor “presenting a chat dialog box when the consumer select the message box.

Thus, the combined teachings of   Angiolillo-Kageyama-Reisman-Yoshida                        do not teach all the claimed features recited in claim 1, 13, 20.


The closet pertinent reference but not cited prior art, DeWeese et al. (US 2005/0262542), provide a television chat system that permits users who are watching a television program or channel to engage in real-time chat communications with each other. Hot links in the chat system may be activated by dedicated buttons, a launch button, menu options, or any other suitable technique. For example, a remote control may be provided with a dedicated chat button, and similar buttons associated with
other non-program-guide applications. When the user presses the chat button, the program guide launches the chat application and directs the chat application to Set up a chat group with other users or a character in the program, or join the user to an existing chat group, however, DeWeese is silent about the possible allowable subject matter, as captured in the claim’s limitations of the amended claim 1, 13, 20.                  

Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “J. Heck and G. Vaudreuil, "Blended IMS messaging applications," in Bell Labs Technical Journal, vol. 10, no. 4, pp. 39-52, Winter 2006, doi: 10.1002/bltj.20122.
                      
The NPL describes a unified user interfaces that integrate person-to person content (e.g., video messages, purchased and downloaded content, and stored broadcast content). With a network-based message store enabler, review of the content can be done by multiple clients (e.g., a TV for a high-definition rendition, a telephone for an audio-only version, or a multimedia handset for a reformatted mobile presentation). Spawning and sequencing are two forms of session interaction. The idea of spawning is
that one application spawns the invocation of another. For example, an end user currently engaged in an IM session with multiple participants who wants to initiate an interactive audio session.   However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 

None of the prior art of record, or the pertinent references, either taken by itself or in any combination, would have anticipated or made obvious all features of the amended claim 1, 13, 20 of the present application to one of ordinary skill in the art at or before the time it was filed. 

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

The dependent claims are allowed for depending on allowed base claims.

As such, claims 1-3, 5-11, 13-15, 17-18, and 20-24 are allowable subject to outstanding double patenting issues.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681